Exhibit 10.2

EXECUTION COPY

HARRAH’S OPERATING COMPANY, INC.

$4,932,417,000 10.75% Senior Notes due 2016

$1,402,583,000 10.75% / 11.5% Senior Toggle Notes due 2018

REGISTRATION RIGHTS AGREEMENT

February 1, 2008

Citigroup Global Markets Inc.

Banc of America Securities LLC

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

J.P. Morgan Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

As Representatives of the Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Harrah’s Operating Company, Inc., a corporation organized under the laws of
Delaware (the “Company”), proposes to issue and sell to certain purchasers (the
“Initial Purchasers”), for whom you (the “Representatives”) are acting as
representatives, $4,932,417,000 aggregate principal amount of its 10.75% Senior
Notes due 2016 (the “Senior Cash Pay Notes”) and $1,402,583,000 aggregate
principal amount of its 10.75%/11.5% Senior Toggle Notes due 2018 (the “Senior
Toggle Notes” and, together with the Senior Cash Pay Notes, the “Notes”), upon
the terms set forth in the Purchase Agreement between the Company, the
Guarantors (as defined below) and the Representatives dated January 25, 2008
(the “Purchase Agreement”) relating to the initial placement of the Notes and
the related guarantees (as described below) (the “Initial Placement”). To induce
the Initial Purchasers to enter into the Purchase Agreement and to satisfy a
condition to your obligations thereunder, the Company and the Guarantors agree
with you for your benefit and the benefit of the holders from time to time of
the Securities (as defined below) (including the Initial Purchasers) (each a
“Holder” and, collectively, the “Holders”), as follows:

The Notes will be unconditionally guaranteed (the “Guarantees”) on a senior
unsecured basis by the subsidiary guarantors listed in Annex A hereto (the
“Subsidiary Guarantors”) and Harrah’s Entertainment, Inc. (the “Parent
Guarantor” and, together with the Subsidiary Guarantors, the “Guarantors”). The
Notes, together with the Guarantees, are referred to herein as the “Securities.”



--------------------------------------------------------------------------------

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Affiliate” shall have the meaning specified in Rule 405 under the Securities
Act and the terms “controlling” and “controlled” shall have meanings correlative
thereto.

“broker-dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Securities.

“Commission” shall mean the Securities and Exchange Commission.

“Deferral Period” shall have the meaning indicated in Section 4(k)(ii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Offer Registration Period” shall mean the one-year period following
the consummation of the Registered Exchange Offer, exclusive of any period
during which any stop order shall be in effect suspending the effectiveness of
the Exchange Offer Registration Statement.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Company on an appropriate form under the Securities Act with respect to the
Registered Exchange Offer, all amendments and supplements to such registration
statement, including post-effective amendments thereto, in each case including
the Prospectus contained therein, all exhibits thereto and all material
incorporated by reference therein.

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a broker-dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Company or any
Affiliate of the Company) for New Securities.

“Final Memorandum” shall mean the offering memorandum, dated January 29, 2008,
relating to the offer and sale of the Notes, including any and all exhibits
thereto and any information incorporated by reference therein as of such date.

“FINRA Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority, Inc.

 

-2-



--------------------------------------------------------------------------------

“Freely Tradable Security” shall mean any security at any time of determination
if at such time of determination such security (i) may be sold to the public
pursuant to Rule 144 under the Securities Act by a person that is not an
“affiliate” (as defined in Rule 144 under the Securities Act) of the Company
where no conditions of Rule 144 are then applicable (other than the holding
period requirement in paragraph (d) of Rule 144 so long as such holding period
requirement is satisfied at such time of determination) and (ii) does not bear
any restrictive legends relating to the Securities Act.

“Guarantees” shall have the meaning set forth in the preamble hereto.

“Guarantors” shall have the meaning set forth in the preamble hereto.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Securities, dated as of
February 1, 2008, among the Company, the Guarantors and U.S. Bank National
Association, as trustee, as the same may be amended from time to time in
accordance with the terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 6(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of each of the Senior Cash Pay Notes and the Senior
Toggle Notes registered under a Registration Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.

“New Securities” shall mean debt securities of the Company and the Guarantees by
the Guarantors, in each case, identical in all material respects to the Notes
and the related Guarantees (except that the transfer restrictions shall be
modified or eliminated, as appropriate) to be issued under the Indenture in
connection with sales or exchanges effected pursuant to this Agreement.

“Notes” shall have the meaning set forth in the preamble hereto.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

 

-3-



--------------------------------------------------------------------------------

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registered Exchange Offer” shall mean the proposed offer of the Company and the
Guarantors to issue and deliver to the Holders of the Securities that are not
prohibited by any law or policy of the Commission from participating in such
offer, in exchange for the Securities, a like aggregate principal amount of the
New Securities.

“Registrable Securities” shall mean (i) Securities other than those that have
been (A) registered under a Registration Statement and exchanged or disposed of
in accordance therewith or (B) sold to the public pursuant to Rule 144 under the
Securities Act or any successor rule or regulation thereto that may be adopted
by the Commission and (ii) any New Securities resale of which by the Holder
thereof requires compliance with the prospectus delivery requirements of the
Securities Act.

“Registration Default Damages” shall have the meaning set forth in Section 8
hereof.

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

“Securities” shall have the meaning set forth in the preamble hereto.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” has the meaning set forth in Section 3(b) hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof which covers some or
all of the Securities or New Securities, as applicable, on an appropriate form
under Rule 415 under the Securities Act, or any similar rule that may be adopted
by the Commission, amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

 

-4-



--------------------------------------------------------------------------------

2. Registered Exchange Offer. (a) The Company and the Guarantors shall use their
commercially reasonable efforts to prepare and file with the Commission the
Exchange Offer Registration Statement with respect to the Registered Exchange
Offer. The Company and the Guarantors shall use their commercially reasonable
efforts to cause the Exchange Offer Registration Statement to become effective
within 365 days of the Closing Date; provided, however, that the Company and the
Guarantors shall not be required to consummate such Exchange Offer Registration
Statement if the Securities are Freely Tradable Securities.

(b) If an Exchange Offer Registration Statement is filed and declared effective
pursuant to Section 2(a) above, upon the effectiveness of the Exchange Offer
Registration Statement, the Company and Guarantors shall promptly commence the
Registered Exchange Offer, it being the objective of such Registered Exchange
Offer to enable each Holder electing to exchange Securities for New Securities
(assuming that such Holder is not an Affiliate of the Company or any Guarantor,
acquires the New Securities in the ordinary course of such Holder’s business,
has no arrangements with any person to participate in the distribution of the
New Securities and is not prohibited by any law or policy of the Commission from
participating in the Registered Exchange Offer) to trade such New Securities
from and after their receipt without any limitations or restrictions under the
Securities Act and without material restrictions under the securities laws of a
substantial proportion of the several states of the United States.

(c) In connection with the Registered Exchange Offer, if an Exchange Offer
Registration Statement is required to be filed and declared effective pursuant
to Section 2(a) above, the Company and the Guarantors shall:

(i) mail or cause to be mailed to each Holder a copy of the Prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
after the date notice thereof is mailed to the Holders (or, in each case, longer
if required by applicable law);

(iii) use their commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act,
supplemented and amended as required, under the Securities Act to ensure that it
is available for sales of New Securities by Exchanging Dealers during the
Exchange Offer Registration Period;

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;

(v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

(vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Company and
the Guarantors are conducting the Registered Exchange Offer in reliance on the
position of the

 

-5-



--------------------------------------------------------------------------------

Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988),
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Company and the Guarantors have not entered into any
arrangement or understanding with any person to distribute the New Securities to
be received in the Registered Exchange Offer and that, to the best knowledge of
the Company and the Guarantors, each Holder participating in the Registered
Exchange Offer is acquiring the New Securities in the ordinary course of
business and has no arrangement or understanding with any person to participate
in the distribution of the New Securities; and

(vii) comply in all respects with all applicable laws.

(d) As soon as practicable after the close of the Registered Exchange Offer, the
Company and the Guarantors shall:

(i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

(ii) deliver to the Trustee for cancellation in accordance with Section 4(s) all
Securities so accepted for exchange; and

(iii) cause the Trustee promptly to authenticate and deliver to each Holder of
Securities a principal amount of New Securities equal to the principal amount of
the Securities of such Holder so accepted for exchange.

(e) Each Holder hereby acknowledges and agrees that any broker-dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993 and similar no-action letters; and
(y) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with any secondary resale transaction, which
must be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K under the Securities Act if the resales are of New Securities
obtained by such Holder in exchange for Securities acquired by such Holder
directly from the Company, the Guarantors or their respective Affiliates.
Accordingly, each Holder participating in the Registered Exchange Offer shall be
required to represent to the Company and the Guarantors that, at the time of the
consummation of the Registered Exchange Offer:

(i) any New Securities to be received by such Holder will be acquired in the
ordinary course of business;

(ii) such Holder will have no arrangement or understanding with any person to
participate in the distribution of the Securities or the New Securities within
the meaning of the Securities Act; and

(iii) such Holder is not an Affiliate of the Company or the Guarantors.

 

-6-



--------------------------------------------------------------------------------

(f) If any Initial Purchaser determines that it is not eligible to participate
in the Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the request of such Initial
Purchaser, the Company and the Guarantors shall issue and deliver to such
Initial Purchaser or the person purchasing New Securities registered under a
Shelf Registration Statement as contemplated by Section 3 hereof from such
Initial Purchaser, in exchange for such Securities, a like principal amount of
New Securities. The Company and the Guarantors shall use their commercially
reasonable efforts to cause the CUSIP Service Bureau to issue the same CUSIP
number for such New Securities as for New Securities issued pursuant to the
Registered Exchange Offer.

3. Shelf Registration. (a) If any of the Securities are not Freely Tradable
Securities by the 365th calendar day after the Closing Date and either (i) due
to any change in law or applicable interpretations thereof by the Commission’s
staff, the Company and the Guarantors determine upon advice of their outside
counsel that they are not permitted to effect the Registered Exchange Offer as
contemplated by Section 2 hereof; (ii) for any other reason the Registered
Exchange Offer is not consummated within 365 days of the date hereof; (iii) any
Initial Purchaser so requests with respect to Securities that are not eligible
to be exchanged for New Securities in the Registered Exchange Offer and that are
held by it following consummation of the Registered Exchange Offer; (iv) any
Holder (other than an Initial Purchaser) is not eligible to participate in the
Registered Exchange Offer; or (v) in the case of any Initial Purchaser that
participates in the Registered Exchange Offer or acquires New Securities
pursuant to Section 2(f) hereof, such Initial Purchaser does not receive Freely
Tradable Securities in exchange for Securities constituting any portion of an
unsold allotment (it being understood that (x) the requirement that an Initial
Purchaser deliver a Prospectus containing the information required by Item 507
or 508 of Regulation S-K under the Securities Act in connection with sales of
New Securities acquired in exchange for such Securities shall result in such New
Securities being not Freely Tradeable Securities; and (y) the requirement that
an Exchanging Dealer deliver a Prospectus in connection with sales of New
Securities acquired in the Registered Exchange Offer in exchange for Securities
acquired as a result of market-making activities or other trading activities
shall not result in such New Securities being not “freely tradeable”), the
Company and the Guarantors shall effect a Shelf Registration Statement in
accordance with subsection (b) below.

(b) If a Shelf Registration Statement is required to be filed and declared
effective pursuant to this Section 3, (i) the Company and the Guarantors shall
as promptly as practicable (but in no event more than 180 days after so required
or requested pursuant to this Section 3), file the Shelf Registration Statement
with the Commission and shall use their commercially reasonable efforts to cause
the Shelf Registration Statement to be declared effective under the Securities
Act within 365 days after so required or requested by the Holders thereof from
time to time in accordance with the methods of distribution elected by such
Holders and set forth in such Shelf Registration Statement; provided, however,
that no Holder (other than an Initial Purchaser) shall be entitled to have the
Securities held by it covered by such Shelf Registration Statement unless such
Holder agrees in writing to be bound by all of the provisions of this Agreement
applicable to such Holder; and provided further, that with respect to New
Securities received by an Initial Purchaser in exchange for Securities
constituting any portion of an unsold allotment, the Company and the Guarantors
may, if permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the Exchange Offer Registration Statement containing
the information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of

 

-7-



--------------------------------------------------------------------------------

their obligations under this subsection with respect thereto, and any such
Exchange Offer Registration Statement, as so amended, shall be referred to
herein as, and governed by the provisions herein applicable to, a Shelf
Registration Statement.

(ii) The Company and the Guarantors shall use their best efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Securities Act, in order to permit the Prospectus forming part
thereof to be usable by Holders for a period the “Shelf Registration Period”)
from the date the Shelf Registration Statement is declared effective by the
Commission until (A) the expiration of the one-year period referred to in Rule
144 (as to become effective on February 15, 2008) applicable to securities held
by non-affiliates under the Securities Act or (B) the date upon which all the
Securities or New Securities, as applicable, covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement. The
Company and the Guarantors shall be deemed not to have used their best efforts
to keep the Shelf Registration Statement effective during the Shelf Registration
Period if they voluntarily take any action that would result in Holders of
Securities covered thereby not being able to offer and sell such Securities at
any time during the Shelf Registration Period, unless such action is
(x) required by applicable law or otherwise undertaken by the Company and the
Guarantors in good faith and for valid business reasons (not including avoidance
of the Company’s and the Guarantors obligations hereunder), including the
acquisition or divestiture of assets, and (y) permitted pursuant to
Section 4(k)(ii) hereof.

(iii) The Company and the Guarantors shall cause the Shelf Registration
Statement and the related Prospectus and any amendment or supplement thereto, as
of the effective date of the Shelf Registration Statement or such amendment or
supplement, (A) to comply in all material respects with the applicable
requirements of the Securities Act; and (B) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading.

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

(a) The Company and the Guarantors shall:

(i) furnish to each of the Representatives and to counsel for the Holders, not
less than five Business Days prior to the filing thereof with the Commission, a
copy of any Exchange Offer Registration Statement and any Shelf Registration
Statement, and each amendment thereof and each amendment or supplement, if any,
to the Prospectus included therein (including all documents incorporated by
reference therein after the initial filing) and shall use their commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Representatives reasonably propose;

(ii) include the information set forth in Annex A hereto on the facing page of
the Exchange Offer Registration Statement, in Annex B hereto in the forepart of
the Exchange Offer Registration Statement in a section setting forth

 

-8-



--------------------------------------------------------------------------------

details of the Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

(iii) if requested by an Initial Purchaser, include the information required by
Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus contained in
the Exchange Offer Registration Statement; and

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.

(b) The Company and the Guarantors shall use their commercially reasonable
efforts to ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Securities Act; and

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) The Company and the Guarantors shall advise counsel for the Representatives,
the Holders of Securities covered by any Shelf Registration Statement and any
Exchanging Dealer under any Exchange Offer Registration Statement that has
provided in writing to the Company and the Guarantors a telephone or facsimile
number and address for notices, and, if requested by any Representative or any
such Holder or Exchanging Dealer, shall confirm such advice in writing (which
notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company and the
Guarantors shall have remedied the basis for such suspension):

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission after the effective date for any amendment
or supplement to the Registration Statement or the Prospectus or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution of any proceeding
for that purpose;

(iv) of the receipt by the Company or the Guarantors of any notification with
respect to the suspension of the qualification of the securities included
therein for sale in any jurisdiction or the institution of any proceeding for
such purpose; and

 

-9-



--------------------------------------------------------------------------------

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.

(d) The Company and the Guarantors shall use their commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of
any Registration Statement or the qualification of the securities therein for
sale in any jurisdiction.

(e) The Company and the Guarantors shall furnish to each Holder of Securities
covered by any Shelf Registration Statement, without charge, at least one copy
of such Shelf Registration Statement and any post-effective amendment thereto,
including all material incorporated therein by reference, and, if the Holder so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).

(f) The Company and the Guarantors shall, during the Shelf Registration Period,
deliver to each Holder of Securities covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including the
Preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request. The
Company and the Guarantors consent to the use of the Prospectus or any amendment
or supplement thereto by each of the selling Holders of Securities in connection
with the offering and sale of the Securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Shelf Registration Statement.

(g) The Company and the Guarantors shall furnish to each Exchanging Dealer which
so requests, without charge, at least one (1) conformed copy of the Exchange
Offer Registration Statement and any post-effective amendment thereto, including
all material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).

(h) The Company and the Guarantors shall promptly deliver to each Initial
Purchaser, each Exchanging Dealer and each other person required to deliver a
Prospectus during the Exchange Offer Registration Period, without charge, as
many copies of the Prospectus included in such Exchange Offer Registration
Statement and any amendment or supplement thereto as any such person may
reasonably request. The Company and the Guarantors consent to the use of the
Prospectus or any amendment or supplement thereto by any Initial Purchaser, any
Exchanging Dealer and any such other person that may be required to deliver a
Prospectus following the Registered Exchange Offer in connection with the
offering and sale of the New Securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Exchange Offer Registration
Statement.

 

-10-



--------------------------------------------------------------------------------

(i) Prior to the Registered Exchange Offer or any other offering of Securities
pursuant to any Registration Statement, the Company and the Guarantors shall
arrange, if necessary, for the qualification of the Securities or the New
Securities for sale under the laws of such jurisdictions as any Holder shall
reasonably request and shall maintain such qualification in effect so long as
required; provided that in no event shall the Company and the Guarantors be
obligated (A) to qualify to do business in any jurisdiction where they are not
then so qualified or to take any action that would subject them to service of
process in suits, other than those arising out of the Initial Placement, the
Registered Exchange Offer or any offering pursuant to a Shelf Registration
Statement, in any such jurisdiction where they are not then so subject or (B) to
subject itself to taxation in excess of a nominal amount in respect of doing
business in such jurisdiction.

(j) The Company shall cooperate with the Holders of Securities to facilitate the
timely preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request in writing at least three (3) Business Days prior to the
closing date of any sales of New Securities.

(k) (i) Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company and the Guarantors shall promptly (or within the
time period provided for by clause (ii) hereof, if applicable) prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to Initial Purchasers of the
securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In such circumstances,
the period of effectiveness of the Exchange Offer Registration Statement
provided for in Section 2 shall be extended by the number of days from and
including the date of the giving of a notice of suspension pursuant to
Section 4(c) to and including the date when the Initial Purchasers, the Holders
of the Securities and any known Exchanging Dealer shall have received such
amended or supplemented Prospectus pursuant to this Section.

(ii) Upon the occurrence or existence of any pending corporate development or
any other material event that, in the reasonable judgment of the Company and the
Guarantors, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus, the Company and the
Guarantors shall give notice (without notice of the nature or details of such
events) to the Holders that the availability of the Shelf Registration is
suspended and, upon actual receipt of any such notice, each Holder agrees not to
sell any Registrable Securities pursuant to the Shelf Registration until such
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in Section 3(i) hereof, or until it is advised in writing by the Company and
the Guarantors that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The period during which the availability of the
Shelf Registration and any Prospectus is suspended (the “Deferral Period”)
(A) shall not exceed 60 consecutive days, (B) shall not

 

-11-



--------------------------------------------------------------------------------

occur more than three (3) times during any calendar year and (C) shall extend
the number of days the Shelf Registration or any Prospectus is available by an
amount equal to the Deferral Period.

(l) Not later than the effective date of any Registration Statement, the Company
and the Guarantors shall provide a CUSIP number for the Securities or the New
Securities, as the case may be, registered under such Registration Statement and
provide the Trustee with printed certificates for such Securities or New
Securities, in a form eligible for deposit with The Depository Trust Company.

(m) The Company and the Guarantors shall comply in all material respects with
all applicable rules and regulations of the Commission and shall make generally
available to their security holders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act as soon as practicable after
the effective date of the applicable Registration Statement and in any event no
later than 45 days after the end of a 12-month period (or 90 days, if such
period is a fiscal year) beginning with the first month of the Company’s first
fiscal quarter commencing after the effective date of the applicable
Registration Statement.

(n) [Reserved].

(o) The Company and the Guarantors may require each Holder of securities to be
sold pursuant to any Shelf Registration Statement to furnish to the Company and
the Guarantors such information regarding the Holder and the distribution of
such securities as the Company and the Guarantors may from time to time
reasonably require for inclusion in such Registration Statement. The Company and
the Guarantors may exclude from such Shelf Registration Statement the Securities
of any Holder that fails to furnish such information within a reasonable time
after receiving such request.

(p) In the case of any Shelf Registration Statement, upon the request of the
Majority Holders, the Company and the Guarantors shall enter into customary
agreements (including, if requested, an underwriting agreement in customary
form) and take all other appropriate actions if any, as the Majority Holders
shall reasonably request in order to expedite or facilitate the registration or
the disposition of the Securities, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 6 hereof.

(q) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall:

(i) make reasonably available for inspection at a location where they are
normally kept and during normal business hours by the Majority Holders of
Securities to be registered thereunder, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records and pertinent corporate documents of the
Company and its subsidiaries;

 

-12-



--------------------------------------------------------------------------------

(ii) use their commercially reasonable efforts to cause the Company’s officers,
directors, employees, accountants and auditors to supply all relevant
information reasonably requested by the Holders or any such underwriter,
attorney, accountant or agent (each, an “Inspector”) in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that such Inspector shall first agree in writing with the
Company and the Guarantors that any information that is reasonably and in good
faith designated by the Company and the Guarantors in writing as confidential at
the time of delivery of such information shall be kept confidential by such
Inspector, unless (1) disclosure of such information is required by court or
administrative order or is necessary to respond to inquiries of regulatory
authorities, (2) disclosure of such information is required by law (including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of such Registration Statement or the use of any Prospectus),
(3) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard such information by such person
or (4) such information becomes available to such Inspector from a source other
than the Company or the Guarantors and such source is not known, after due
inquiry, by the relevant Holder to be bound by a confidentiality agreement or is
not otherwise under a duty of trust to the Company or the Guarantors;

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company or any Guarantor for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each selling Holder of Securities registered thereunder
and the underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders or the Managing Underwriters, if any, including

 

-13-



--------------------------------------------------------------------------------

those to evidence compliance with Section 4(k) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(q) shall be performed at (A) the effectiveness of such Registration Statement
and each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.

(r) If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the New Securities, the Company and the Guarantors
shall mark, or caused to be marked, on the Securities so exchanged that such
Securities are being cancelled in exchange for the New Securities. In no event
shall the Securities be marked as paid or otherwise satisfied.

(s) The Company and the Guarantors shall use their best efforts if the
Securities have been rated prior to the initial sale of such Securities, to
confirm such ratings will apply to the Securities or the New Securities, as the
case may be, covered by a Registration Statement.

(t) In the event that any broker-dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of FINRA Rules) thereof, whether as a
Holder of such Securities or as an underwriter, a placement or sales agent or a
broker or dealer in respect thereof, or otherwise, the Company and the
Guarantors shall assist such broker-dealer in complying with the FINRA Rules.

(u) The Company and the Guarantors shall use their commercially reasonable
efforts to take all other steps necessary to effect the registration of the
Securities or the New Securities, as the case may be, covered by a Registration
Statement.

5. Registration Expenses. The Company and the Guarantors shall bear all expenses
incurred in connection with the performance of their obligations under
Sections 2, 3 and 4 hereof and, in the event of any Shelf Registration
Statement, will reimburse the Holders for the reasonable fees and disbursements
of one firm or counsel (which shall initially be Cahill Gordon & Reindel LLP,
but which may be another nationally recognized law firm experienced in
securities matters designated by the Majority Holders) to act as counsel for the
Holders in connection therewith, and, in the case of any Exchange Offer
Registration Statement, will reimburse the Initial Purchasers for the reasonable
fees and disbursements of counsel acting in connection therewith in each case
which counsel shall be approved by the Issuers (such approval not to be
unreasonably withheld). Each Holder shall pay all expenses of its counsel other
than as set forth in the preceding sentence, underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Securities or New Securities.

6. Indemnification and Contribution. (a) The Company and the Guarantors agree to
indemnify and hold harmless each Holder of Securities or New Securities, as the
case

 

-14-



--------------------------------------------------------------------------------

may be, covered by any Registration Statement, each Initial Purchaser and, with
respect to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer, the directors, officers, employees, Affiliates and agents of
each such Holder, Initial Purchaser or Exchanging Dealer and each person who
controls any such Holder, Initial Purchaser or Exchanging Dealer within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or the Prospectus, in the
light of the circumstances under which they were made) not misleading, and agree
to reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company and Guarantors will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Company and the Guarantors by or on behalf of the
party claiming indemnification specifically for inclusion therein. This
indemnity agreement shall be in addition to any liability that the Company and
the Guarantors may otherwise have.

The Company and the Guarantors also agree to indemnify as provided in this
Section 6(a) or contribute as provided in Section 6(d) hereof to Losses of each
underwriter, if any, of Securities or New Securities, as the case may be,
registered under a Shelf Registration Statement, their directors, officers,
employees, Affiliates or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(p) hereof.

(b) Each Holder of securities covered by a Registration Statement (including
each Initial Purchaser that is a Holder, in such capacity) severally and not
jointly agrees to indemnify and hold harmless the Company and the Guarantors,
each of their respective directors and officers who sign such Registration
Statement and each person who controls the Company or any Guarantor within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each such Holder,
but only with reference to written information relating to such Holder furnished
to the Company and the Guarantors by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability that any such Holder
may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying

 

-15-



--------------------------------------------------------------------------------

party in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses; and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be satisfactory to the indemnified party. Notwithstanding the indemnifying
party’s election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest (based
on the advice of counsel to the indemnified person); (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded (based on the advice of counsel to the indemnified
person) that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by the indemnitying party, as applicable (which consent shall
not be unreasonably witheld) and includes an unconditional release of each
indemnified party from all liability arising out of such claim, action, suit or
proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) (other than by virtue of the failure of an indemnified
party to notify the indemnifying party of its right to indemnification pursuant
to paragraph (a) or (b) of this Section 8, where such failure materially
prejudices the indemnifying party (through the forfeiture of substantial rights
or defenses)), each indemnifying party, in order to provide for just and
equitable contribution, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative benefits received by such indemnifying
party, on the one hand, and such indemnified party, on the other hand, from the
Initial Placement and the Registration Statement which resulted in such Losses;
provided,

 

-16-



--------------------------------------------------------------------------------

however, that in no case shall any Initial Purchaser be responsible, in the
aggregate, for any amount in excess of the purchase discount or commission
applicable to such Security, or in the case of a New Security, applicable to the
Security that was exchangeable into such New Security, as set forth in the Final
Memorandum, nor shall any underwriter be responsible for any amount in excess of
the underwriting discount or commission applicable to the securities purchased
by such underwriter under the Registration Statement which resulted in such
Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the total net proceeds from the Initial Placement (before
deducting expenses) as set forth in the Final Memorandum. Benefits received by
the Initial Purchasers shall be deemed to be equal to the total purchase
discounts and commissions as set forth on the cover page of the Final
Memorandum, and benefits received by any other Holders shall be deemed to be
equal to the value of receiving Securities or New Securities, as applicable,
registered under the Securities Act. Benefits received by any underwriter shall
be deemed to be equal to the total underwriting discounts and commissions, as
set forth on the cover page of the Prospectus forming a part of the Registration
Statement which resulted in such Losses. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section, each person who controls a Holder within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee and
agent of such Holder shall have the same rights to contribution as such Holder,
and each person who controls the Company or any Guarantor within the meaning of
either the Securities Act or the Exchange Act, each officer of the Company or
any Guarantor who shall have signed the Registration Statement and each director
of the Company or any Guarantor shall have the same rights to contribution as
the Company and the Guarantors, subject in each case to the applicable terms and
conditions of this paragraph (d).

(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company and the Guarantors or any of the indemnified persons referred to in this
Section 6, and will survive the sale by a Holder of securities covered by a
Registration Statement.

7. Underwritten Registrations. (a) If any of the Securities or New Securities,
as the case may be, covered by any Shelf Registration Statement are to be sold
in an underwritten offering, the Managing Underwriters shall be selected by the
Majority Holders, subject to the

 

-17-



--------------------------------------------------------------------------------

consent of the Issuers (which shall not be unreasonably withheld), and the
Holders of Securities or New Securities covered by such Shelf Registration
Statement shall be responsible for all underwriting commissions and discounts.

(b) No person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such person (i) agrees to sell such person’s
Securities or New Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

8. Registration Defaults. If any of the Securities are not Freely Tradable
Securities by the 365th calendar day after the Closing Date and either:

(a) any Registration Statement required by this Agreement is not declared
effective on or prior to the date by which commercially reasonable efforts are
to be used to cause such effectiveness under this Agreement;

(b) on or prior to the 395th day after the Closing Date, the Company and the
Guarantors have not exchanged New Securities for all Securities tendered in
accordance with the terms of a Registered Exchange Offer; or

(c) any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement

(each such event referred to in (a) - (c), a “Registration Default”), the
interest rate on the Securities will be increased by (i) 0.25% per annum for the
first 90-day period immediately following the occurrence of the first
Registration Default and (ii) an additional 0.25% per annum with respect to each
subsequent 90-day period until such Registration Defaults have been cured or the
Securities become Freely Tradable Securities up to a maximum increase of
1.00% per annum (such increased interest, the “Additional Interest”).

9. No Inconsistent Agreements. The Company and the Guarantors have not entered
into, and agrees not to enter into, any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders herein or that
otherwise conflicts with the provisions hereof.

10. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company and the Guarantors
have obtained (A) in the case of the Senior Cash Pay Notes, the written consent
of the Holders of a majority of the aggregate principal amount of Senior Cash
Pay Notes outstanding and (B) in the case of the Senior Toggle Notes, the
written consent of the Holders of a majority of the aggregate principal amount
of Senior Toggle Notes outstanding; provided that, in each case, with respect to
any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Company

 

-18-



--------------------------------------------------------------------------------

and the Guarantors shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective; provided, further, that no amendment, qualification,
supplement, waiver or consent with respect to Section 8 hereof shall be
effective as against any Holder of Registered Securities unless consented to in
writing by such Holder; and provided, further, that the provisions of this
Article 10 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company and the Guarantors have obtained the written consent of the Initial
Purchasers and each Holder. Notwithstanding the foregoing (except the foregoing
provisos), a waiver or consent to departure from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders whose
Securities or New Securities, as the case may be, are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by the Majority Holders, determined on the
basis of Securities or New Securities, as the case may be, being sold rather
than registered under such Registration Statement.

11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;

(b) if to the Representatives, initially at the address or addresses set forth
in the Purchase Agreement; and

(c) if to the Company, initially at its address set forth in the Purchase
Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

12. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein, in the Indenture or in the Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by them of the provisions of this
Agreement and hereby agree to waive in any action for specific performance the
defense that a remedy at law would be adequate.

13. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company and the
Guarantors thereto, subsequent Holders of Securities and the New Securities, and
the indemnified persons referred to in Section

 

-19-



--------------------------------------------------------------------------------

6 hereof. The Company and the Guarantors hereby agree to extend the benefits of
this Agreement to any Holder of Securities and the New Securities, and any such
Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.

14. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

15. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

17. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

18. Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Company or its Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

-20-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company, the Guarantors and the several Initial Purchasers.

 

Very truly yours, HARRAH’S OPERATING COMPANY, INC. By:  

 

Name:   Title:   HARRAH’S ENTERTAINMENT, INC. By:  

 

Name:   Title:   [SUBSIDIARY GUARANTORS]

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

Citigroup Global Markets Inc.

Banc of America Securities LLC

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

J.P. Morgan Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

As Representatives of the Initial Purchasers listed on Schedule I to the
Purchase Agreement.

 

By:   Citigroup Global Markets Inc. By  

 

Name:   Title:  

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Harrah’s Operating Company, Inc. By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Harrah’s Entertainment, Inc. By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

B I Gaming Corporation Bally’s Midwest Casino, Inc. Bally’s Operator, Inc.
Bally’s Park Place, Inc. Bally’s Tunica, Inc. Benco, Inc. BL Development Corp.
Boardwalk Regency Corporation Caesars Entertainment Golf, Inc. Caesars
Entertainment Akwesasne Consulting Corp. Caesars Entertainment Canada Holding,
Inc. Caesars Entertainment Finance Corp. Caesars Entertainment Retail, Inc.
Caesars New Jersey, Inc. Caesars Palace Corporation Caesars Palace Realty Corp.
Caesars Palace Sports Promotions, Inc. Caesars United Kingdom, Inc. Caesars
World, Inc. Caesars World Marketing Corporation Caesars World Merchandising,
Inc. California Clearing Corporation Casino Computer Programming, Inc.
CEI-Sullivan County Development Company Consolidated Supplies, Services and
Systems Dusty Corporation East Beach Development Corporation FHR Corporation
Flamingo-Laughlin, Inc. GCA Acquisition Subsidiary, Inc. GNOC, Corp. Grand
Casinos, Inc. Grand Media Buying, Inc. Harrah’s Alabama Corporation Harrah’s
Arizona Corporation Harrah’s Illinois Corporation Harrah’s Interactive
Investment Company Harrah’s Investments, Inc. Harrah’s Kansas Casino Corporation
Harrah’s Management Company Harrah’s Marketing Services Corporation Harrah’s
Maryland Heights Operating Company Harrah’s New Orleans Management Company
Harrah’s Pittsburgh Management Company Harrah’s Reno Holding Company, Inc.
Harrah’s Southwest Michigan Casino Corporation Harrah’s Travel, Inc. Harrah’s
Tunica Corporation Harrah’s Vicksburg Corporation Harveys BR Management Company,
Inc. Harveys C.C. Management Company, Inc.

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Harveys Iowa Management Company, Inc. HBR Realty Company, Inc. HCR Services
Company, Inc. HEI Holding Company One, Inc. HEI Holding Company Two, Inc. LVH
Corporation Martial Development Corporation Players Bluegrass Downs, Inc.
Players Development, Inc. Players Resources, Inc. Players Services, Inc. Reno
Projects, Inc. Rio Development Company, Inc. Robinson Property Group Corp. Roman
Entertainment Corporation of Indiana Roman Holding Corporation of Indiana
Sheraton Tunica Corporation Southern Illinois Riverboat/Casino Cruises, Inc.
Tele/Info, Inc. Trigger Real Estate Corporation

By:

 

/s/ Charles L. Atwood

Name:

  Charles L. Atwood

Title:

  Senior Vice President or Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Desert Palace, Inc. Harrah’s Imperial Palace Corp. Harrah’s International
Holding Company, Inc. Harrah’s Laughlin, Inc. Las Vegas Resort Development, Inc.
Parball Corporation By:  

/s/ Michael D. Cohen

Name:   Michael D. Cohen Title:   Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

190 Flamingo, LLC AJP Parent, LLC Chester Facility Holding Company, LLC Corner
Investment Company, LLC DCH Exchange, LLC Desert Club, LLC
Harrah’s Bossier City Management Company, LLC
Harrah’s Chester Downs Investment Company, LLC
Harrah’s Chester Downs Management Company, LLC Harrah’s License Company, LLC
Harrah’s MH Project, LLC Harrah’s North Kansas City, LLC Harrah’s Operating
Company Memphis, LLC Harrah’s Shreveport Investment Company, LLC
Harrah’s Shreveport Management Company, LLC
Harrah’s Shreveport/Bossier City Holding Company, LLC Harrah’s Sumner Investment
Company, LLC Harrah’s Sumner Management Company, LLC Harrah’s West Warwick
Gaming Company, LLC H-BAY, LLC HCAL, LLC HHLV Management Company, LLC Hole In
The Wall, LLC Horseshoe Gaming Holding, LLC JCC Holding Company II LLC Koval
Holdings Company, LLC Nevada Marketing, LLC Players International, LLC Reno
Crossroads, LLC Roman Empire Development, LLC TRB Flamingo, LLC Winnick Parent,
LLC By:  

Harrah’s Operating Company, Inc.

its Sole Member or Manager

By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Las Vegas Golf Management, LLC By:  

/s/ Michael D. Cohen

Name:   Michael D. Cohen Title:   Manager

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

AJP Holdings, LLC By:  

AJP Parent, LLC

its Sole Member

By:  

Harrah’s Operating Company, Inc.

its Sole Member

By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Biloxi Hammond, LLC Biloxi Village Walk Development, LLC Village Walk
Construction, LLC By:   Grand Casinos of Biloxi, LLC   its Sole Member By:  

Grand Casinos, Inc.

its Sole Member

By:  

/s/ Charles L. Atwood

Name:   Charles L. Atwood Title:   Senior Vice President and Treasurer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Harrah’s Maryland Heights LLC By:   Harrah’s Maryland Heights Operating Company
  its Managing Member By:  

/s/ Charles L. Atwood

Name:   Charles L. Atwood Title:   Senior Vice President & Treasurer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Harrah’s Shreveport/Bossier City Investment Company, LLC By:  

Harrah’s Shreveport/Bossier City Holding Company, LLC

its Managing Member

By:  

Harrah’s Operating Company, Inc.

its Sole Member

By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Winnick Holdings, LLC By:  

Winnick Parent, LLC

its Sole Member

By:  

Harrah’s Operating Company, Inc.

its Sole Member

By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Bally’s Olympia Limited Partnership By:  

Bally’s Operator, Inc.

its General Partner

By:  

/s/ Charles L. Atwood

Name:   Charles L. Atwood Title:   Senior Vice President & Treasurer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Caesars Riverboat Casino, LLC By:  

Roman Holding Corporation of Indiana

its Managing Member

By:  

/s/ Charles L. Atwood

Name:   Charles L. Atwood Title:   Senior Vice President & Treasurer And As
Agent of Caesars Riverboat Casino, LLC

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Horseshoe GP, LLC Horseshoe Hammond, LLC By:  

Horseshoe Gaming Holding, LLC

its Sole Member

By:  

Harrah’s Operating Company, Inc.

its Sole Member

By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Harrah’s Bossier City Investment Company, L.L.C. By:   Harrah’s
Shreveport/Bossier City Investment Company, LLC   its Sole Member By:   Harrah’s
Operating Company, Inc.   its Sole Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Horseshoe Shreveport, L.L.C. By:   Horseshoe Gaming Holding, LLC   its Sole
Member By:   Harrah’s Operating Company, Inc.   its Sole Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Jazz Casino Company, LLC JCC Fulton Development, LLC By:   JCC Holding Company
II LLC   its Sole Member By:   Harrah’s Operating Company, Inc.   its Sole
Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Players Riverboat II, LLC By:   Players Riverboat Management, LLC   its Member  
By:   Players Holding, LLC     its Sole Member   By:   Players International,
LLC     its Sole Member   By:   Harrah’s Operating Company, Inc.     its Sole
Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel By:
  Players Riverboat, LLC   its Member   By:   Players Holding, LLC     its Sole
Member   By:   Players International, LLC     its Sole Member   By:   Harrah’s
Operating Company, Inc.     its Sole Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Horseshoe Entertainment By:   New Gaming Capital Partnership   its General
Partner By:   Horseshoe GP, LLC   its General Partner By:   Horseshoe Gaming
Holding, LLC   its Sole Member By:   Harrah’s Operating Company, Inc.   its Sole
Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Grand Casinos of Biloxi, LLC Grand Casinos of Mississippi, LLC - Gulfport By:  
Grand Casinos, Inc.   its Sole Member By:  

/s/ Charles L. Atwood

Name:   Charles L. Atwood Title:   Senior Vice President & Treasurer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Caesars India Sponsor Company, LLC By:  

California Clearing Corporation

its Sole Member

By:  

/s/ Charles L. Atwood

Name:   Charles L. Atwood Title:   Senior Vice President & Treasurer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Koval Investment Company, LLC By:   Koval Holding Company, LLC   its Sole Member
By:   Harrah’s Operating Company, Inc.   its Sole Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Players Holding, LLC By:  

Players International, LLC

its Sole Member

By:   Harrah’s Operating Company, Inc.   its Sole Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Players LC, LLC Players Maryland Heights Nevada, LLC Players Riverboat
Management, LLC Players Riverboat, LLC By:   Players Holding, LLC   its Sole
Member By:   Players International, LLC   its Sole Member By:   Harrah’s
Operating Company, Inc.   its Sole Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

New Gaming Capital Partnership By:   Horseshoe GP, LLC   its General Partner By:
  Horseshoe Gaming Holding, LLC   its Sole Member By:   Harrah’s Operating
Company, Inc.   its Sole Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Atlantic City Country Club 1, LLC By:   Bally’s Park Place, Inc.   its Sole
Member By:  

/s/ Charles L. Atwood

Name:   Charles L. Atwood Title:   Senior Vice President & Treasurer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Harrah’s NC Casino Company, LLC By:   Harrah’s Operating Company, Inc.   its
Managing Member By:  

/s/ Stephen H. Brammell

Name:   Stephen H. Brammell Title:   Senior Vice President & General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act. This prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The company has agreed that, starting on the expiration date
and ending on the close of business one year after the expiration date, it will
make this prospectus available to any broker-dealer for use in connection with
any such resale. See “Plan of Distribution”.

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives new securities for its own account in exchange
for securities, where such securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such new
securities. See “Plan of Distribution”.

 

B-1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities. This prospectus, as it may be
amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of new securities received in exchange for securities
where such securities were acquired as a result of market-making activities or
other trading activities. The company has agreed that, starting on the
expiration date and ending on the close of business one year after the
expiration date, it will make this prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale. In
addition, until                     ,             , all dealers effecting
transactions in the new securities may be required to deliver a prospectus.

The company will not receive any proceeds from any sale of new securities by
brokers-dealers. New securities received by broker-dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the new securities or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such new securities. Any
broker-dealer that resales new securities that were received by it for its own
account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such new securities may be deemed to be an
“underwriter” within the meaning of the Securities Act and any profit of any
such resale of new securities and any commissions or concessions received by any
such persons may be deemed to be underwriting compensation under the Securities
Act. The Letter of Transmittal states that by acknowledging that it will deliver
and by delivering a prospectus, a broker-dealer will not be deemed to admit that
it is an “underwriter” within the meaning of the Securities Act.

For a period of one year after the expiration date, the company will promptly
send additional copies of this prospectus and any amendment or supplement to
this prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the holder of the
securities) other than commissions or concessions of any brokers or dealers and
will indemnify the holders of the securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.

[If applicable, add information required by Regulation S-K Items 507 and/or
508.]

 

C-1



--------------------------------------------------------------------------------

ANNEX D

Rider A

PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:  

 

Address:  

 

 

 

Rider B

If the undersigned is not a broker-dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a broker-dealer that
will receive New Securities for its own account in exchange for Securities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

D-1